DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by KITANO et al (US 2016/0049247).
Regarding claim 12, KITANO discloses an electronic component (Fig. 1, 1A) comprising: a body (Fig. 2, 2) comprising a plurality of first internal electrodes (Fig. 2, 4a) and a plurality of second internal electrodes (Fig. 2, 4b) that are alternately 20stacked to overlap with each other in a second direction (Fig. 2, T direction), the first and second internal electrodes having dielectric layers (Fig. 2, 3) interposed therebetween (Fig. 2), wherein 0.95 {(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La} 4.93 (Fig. 2-3), in which Lm1 and Lm2 (Fig. 18, l1/l2, 60 µm) are distances between a region of overlap of the first 25and second internal electrodes and respective side surfaces of theDB1/ 111218175.3 Page 30Docket No.: 123193-8085body opposing each other in a first direction orthogonal to the second direction (Fig. 2), La (Fig. 18, L1, 1100 µm) is a length of the region of overlap of the first and second internal electrodes in the first direction (Fig. 2), Wm1 and Wm2 (Fig. 18, w1/w2, 60 µm, EX 
10 Regarding claim 13, KITANO further discloses that the region of overlap of the first and second internal electrodes is spaced evenly apart from the side surfaces of the body opposing each other in the third direction (Fig. 18, w1/w2 are the same value).  
15 Regarding claim 14, KITANO further discloses first and second external electrodes (Fig. 2, 5a/5b) respectively disposed on the respective side surfaces of the body opposing each other in the first direction (Fig. 2), 20wherein the first and second external electrodes respectively contact each of the first internal electrodes and each of the second internal electrodes on the respective side surfaces of the body opposing each other in the first direction (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KITANO et al (US 2016/0049247) in view of HATTORI et al (US 2015/0270068).
Regarding claim 1, KITANO teaches an electronic component (Fig. 1, 1A) comprising: a multilayer capacitor (Fig. 1, 1A) including a capacitor body (Fig. 1, 2) having first and second surfaces (Fig. 1, left and right in W direction) opposing each other in a third direction (Fig. 1, W direction), third 5and fourth surfaces (Fig. 1, front and back in L direction) connected to the first and second surfaces and opposing each other in a first direction (Fig. 1, L direction), and fifth and sixth surfaces (Fig. 1, top and bottom in T direction) connected to the first and second surfaces (Fig. 1), connected to the third and fourth surfaces (Fig. 1), and opposing each other in a second direction (Fig. 1, T direction), the multilayer capacitor including first and second external 10electrodes (Fig. 1, 5a/5b) respectively disposed on the third and fourth surfaces (Fig. 1); wherein the capacitor body includes a plurality of dielectric 15layers (Fig. 2, 3), and pluralities of first internal electrodes and second internal electrodes (Fig. 2, 4) alternately stacked in the second direction with the dielectric layers interposed therebetween (Fig. 2), the plurality of first and second internal electrodes are exposed through the third and fourth surfaces of the capacitor body (Fig. 2), 20respectively, and wherein 0.95 ≤ {(Wm1+Wm2)/Wa}/{(Lm1+Lm2)/La} ≤4.93 (Fig. 2-3), in which Lm2 (Fig. 18, l2, 60 µm) is a distance between the first internal electrodes and the fourth surface of the capacitor body, Lm1 (Fig. 18, l1, 60 µm) is a distance between the second internal electrodes and the third surface of the capacitor body, 25Wm1 (Fig. 18, w1, 60 µm, EX 6-7) is a distance between the first or second internal electrodes DB1/ 111218175.3Page 27Docket No.: 123193-8085and the second surface of the capacitor body, Wm2 (Fig. 18, w2, 60 µm, ex 6-7) is a distance between the first or second internal electrodes and the first surface of the capacitor body, La (Fig. 18, L1, 1100 µm) is a length in the first direction of a region of overlap of the pluralities of first and second internal 5electrodes, and Wa (Fig. 18, W1, 640 µm) is a length in the third direction of the region of overlap of the pluralities of first and second internal electrodes (example 6-7; the result would be 1.72 which teaches the claim limitations).  

HATTORI teaches an interposer (Fig. 3, 21) disposed on a side of the first surface (Fig. 3, bottom of 10a) of the multilayer capacitor (Fig. 3, 100a).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HATTORI to the invention of KITANO, in order to mount the capacitor onto a substrate while preventing occurrence of burns on the electrodes (HATTORI [0006]).
Regarding claim 2, KITANO, as modified by HATTORI, further teaches that the 10interposer comprises an interposer body (HATTORI Fig. 6, 21) and first and second external terminals (HATTORI Fig. 6, 23) disposed on opposing ends of the interposer body in the first direction (HATTORI Fig. 7, 24 on ends in La direction), wherein the first external terminal comprises a first bonding portion (HATTORI Fig. 6, 23 on left side) disposed on the interposer body to be connected to the first 15external electrode (HATTORI Fig. 6, 14), a first mounting portion (HATTORI Fig. 6, 22) disposed on the interposer body opposite to the first bonding portion in the third direction (HATTORI Fig. 6, up and down), and a first connection portion (HATTORI Fig. 7, 24) disposed on the interposer body to connect the first bonding portion and the first mounting portion (HATTORI Fig. 7), and 20the second external terminal comprises a second bonding portion (HATTORI Fig. 6, 23 on right side) disposed on the interposer body to be connected to the second external electrode (HATTORI Fig. 6, 14), a second mounting portion (HATTORI Fig. 6, 22) disposed on the interposer body opposite to the second bonding portion in the third direction (HATTORI Fig. 6), and a second connection portion (HATTORI Fig. 7, 24) disposed on the interposer body to 25connect the second bonding portion and the second mounting portion (HATTORI Fig. 7).  
Regarding claim 3, KITANO, as modified by HATTORI, further teaches that the first and second external electrodes and the first and second bonding portions are provided with a conductive adhesive (HATTORI Fig. 6, 30) disposed 5therebetween, respectively.  
Regarding claim 4, KITANO, as modified by HATTORI, further teaches that the conductive adhesive is a high melting point solder (HATTORI [0076]).  
10 Regarding claim 5, KITANO, as modified by HATTORI, further teaches that the first and second external terminals have a '['-shaped cross section and a ']'-shaped cross section, respectively (KITANO Fig. 2).  
Regarding claim 6, KITANO, as modified by HATTORI, further teaches that a length 15of the interposer in the first direction is less than a length of the multilayer capacitor in the first direction (HATTORI Fig. 7), and a length of the interposer in the second direction is less than a length of the multilayer capacitor in the second direction (HATTORI Fig. 7).  
20 Regarding claim 7, KITANO, as modified by HATTORI, further teaches that the interposer body is formed of alumina (HATTORI [0054]).  
Regarding claim 8, KITANO, as modified by HATTORI, further teaches that the first and second external electrodes comprise first and second connection 25portions (KITANO Fig. 2, 5a/5b on left and right sides) disposed on the third and fourth surfaces of the capacitorDB1/ 111218175.3 Page 29Docket No.: 123193-8085body, respectively, and first and second band portions (KITANO Fig. 2, 5a/5b on top and bottom) respectively extending from the first and second connection portions to respective portions of the first surface of the capacitor body (KITANO Fig. 2).  
5 Regarding claim 9, KITANO, as modified by HATTORI, further teaches a plating layer (KITANO plating layer [0056]) disposed on surfaces of the first and second external electrodes (KITANO [0056]).  
Regarding claim 10, KITANO, as modified by HATTORI, further teaches a plating layer (KITANO plating layer [0056]) disposed on surfaces of the first and second external electrodes (KITANO [0056]).
However, KITANO, as modified by HATTORI, fail to specifically teach 10a plating layer disposed on surfaces of the first and second external terminals of the interposer.  
In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988)
Regarding claim 11, KITANO, as modified by HATTORI, further teaches that the first and second internal electrodes are spaced evenly apart from the first 15and second surfaces (HATTORI when placed in position as shown Fig. 3, 11a).  
Regarding claim 15, KITANO further discloses first and second external electrodes (Fig. 2, 5a/5b) respectively disposed on the respective side surfaces of the body opposing each other in the first direction (Fig. 2), 
However, KITANO fails to teach an interposer having first and second external terminals disposed on opposing ends of the interposer body, wherein the first and second external terminals of the interposer are bonded to the first and second external electrodes, 10respectively.
HATTORI teaches an interposer (Fig. 7, 21) having first and second external terminals (Fig. 7, 23/24) disposed on opposing ends of the interposer body (Fig. 7), wherein the first and second external terminals of the interposer are bonded to the first and second external electrodes (Fig. 6, 14 connected to 23), 10respectively.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HATTORI to the invention of KITANO, in order to mount the capacitor onto a substrate while preventing occurrence of burns on the electrodes (HATTORI [0006]).


Regarding claim 16, KITANO, as modified by HATTORI, further teaches that a length of the interposer in the first direction is less than a length of the body in the first direction (HATTORI Fig. 7), and 15a length of the interposer in the second direction is less than a length of the body in the second direction (HATTORI Fig. 7).  
Regarding claim 17, KITANO, as modified by HATTORI, further teaches that the first and second external terminals are disposed on respective ends of 20the interposer body opposite each other in the first direction (HATTORI Fig. 7, 24), and each extend onto both surfaces of the interposer opposite each other in the third direction (HATTORI Fig. 6, 23/22).  
Regarding claim 18, KITANO, as modified by HATTORI, further teaches that the first 25and second external electrodes and the first and second externalDB1/ 111218175.3 Page 32Docket No.: 123193-8085terminals are provided with a conductive adhesive (HATTORI Fig. 6, 30) disposed therebetween, respectively.  
Regarding claim 19, KITANO fails to teach the claim limitations.
HATTORI teaches an interposer (Fig. 6, 21) having first and second external terminals (Fig. 7, 22/23/24) disposed on opposing ends of the interposer body (Fig. 6), wherein the interposer has a first surface (Fig. 6, top surface) that is orthogonal to the first and second internal electrodes (Fig. 3, 12) and that is bonded to 10the body (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of HATTORI to the invention of KITANO, in order to mount the capacitor onto a substrate while preventing occurrence of burns on the electrodes (HATTORI [0006]).
Additional Relevant Prior Art:
SUGITA et al (US 2016/0049255) teaches relevant art in Fig. 2-3.
PARK et al (US 2015/0122534) teaches relevant art in Fig. 2.
AHN et al (US 2015/0041195) teaches relevant art in Fig. 1. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848